internal_revenue_service number release date index number -------------------------- --------------------------- --------------------------------- ty ------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc intl b02 plr-102820-16 date date legend taxpayer x fc1 y fc2 year year country x accountant a attorney b dear ------------------ --------------------- ----- ------------------ ------ ------------------------------ ----------- ------------------------------------ ------- ------- ------------ ---------------------- -------------------------- this is in response to a letter submitted on taxpayer’s behalf by an authorized representative requesting the consent of the commissioner of the internal_revenue_service commissioner to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code the code and sec_1_1295-3 with respect to taxpayer’s investments in fc1 and fc2 collectively referred to as fcs for year the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the plr-102820-16 material submitted in support of the request for rulings it is subject_to verification on examination facts taxpayer is a citizen of country x and became a resident for u s income_tax purposes in year taxpayer owns x of fc1 and y of fc2 fc1 and fc2 are corporations organized under the laws of country x fc1 and fc2 were passive foreign investment companies pfics as defined in sec_1297 since year during the relevant years taxpayer engaged the services of accountant a a certified_public_accountant to prepare her income_tax returns as a u s resident taxpayer considered accountant a to be very competent and knowledgeable about u s income_tax matters including rendering tax_advice with respect to her ownership of the stock in fcs taxpayer made available to accountant a all information requested and relevant to the provision of tax_advice and the preparation of her income_tax returns however accountant a was not aware fcs were pfics and thus did not advise taxpayer of the consequences of making or failing to make qef elections with respect to fcs in year taxpayer learned of a potential buyer for the assets owned by fc1 accountant a suggested that taxpayer consult with attorney b for advice on any u s income_tax issues pertaining to such a sale attorney b became aware of taxpayer’s ownership_interest in fcs and their pfic status attorney b took corrective action that same year taxpayer submitted an affidavit under penalties of perjury describing the events that led to the failure to make the qef elections by the election due dates taxpayer represents that in all of the relevant years i fcs were not identified as pfics and ii taxpayer did not receive any advice regarding the availability of qef elections with respect to her interest in fcs taxpayer has paid an amount sufficient to eliminate any prejudice to the u s government as a consequence of her inability to file amended returns in accordance with a signed closing_agreement between taxpayer and the commissioner taxpayer has agreed to file amended returns for each of the subsequent taxable years affected by the retroactive elections if any taxpayer represents that as of the date of the request_for_ruling the pfic status of fcs had not been raised by the irs on audit for any of the taxable years at issue plr-102820-16 ruling requested taxpayer requests the consent of the commissioner to make qef elections under sec_1_1295-3 for fcs for year law sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to the pfic for the taxable_year and the pfic complies with the requirements prescribed by the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company under sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the shareholder failed to make the election by the due_date because the shareholder reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the company for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of the failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on the professional plr-102820-16 sec_1_1295-3 and iii conclusion based on the information submitted and representations made with taxpayer’s ruling_request we conclude that taxpayer has satisfied sec_1_1295-3 accordingly consent is granted to taxpayer to make qef elections for fcs retroactive to year provided that taxpayer complies with the rules under sec_1 g regarding the time and manner for making the retroactive qef elections we have consequently approved a closing_agreement with taxpayer with respect to those issues affecting her tax_liability on the basis set forth above pursuant to our practice with respect to such agreements the agreement contains a stipulation to the effect that any change or modification of applicable statutes enacted subsequent to the date of this agreement and made applicable to the taxable_period involved will render the agreement ineffective to the extent that it is dependent upon such statutes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative sincerely kristine a crabtree senior technical reviewer branch international attachment closing_agreement cc
